Opinión concurrente emitida por la
Juez Asociada Señora Naveira de Rodón.
El Ministerio Público presentó una acusación contra el apelante Félix Juan Cabello Mulero, imputándole haber *167infringido el Art. 411Ade la Ley de Sustancias Controladas de Puerto Rico (en adelante Ley de Sustancias Controla-das), Ley Núm. 4 de 23 de junio de 1971, según enmen-dada, 24 L.P.R.A. sec. 2411a. La violación imputada consis-tió en que para el 12 de diciembre de 1986, el acusado apelante distribuyó, en los alrededores de una escuela, la sustancia controlada conocida como “cocaína” sin estar au-torizado para ello. La alegada transacción ilegal ocurrió frente a la Escuela Elemental Camarones IV ubicada en el barrio Camarones del pueblo de Guaynabo.
Luego de renunciar al juicio por jurado, el apelante fue juzgado por tribunal de derecho. La prueba de cargo con-sistió en los testimonios del agente encubierto Damián Sánchez Hernández, del Sargento Ernesto Torres Lebrón y del químico forense Oscar Peralta Narváez. Se presentó, además, un sobre de evidencia que contenía la cocaína ocu-pada al acusado apelante,(1) así como el informe pericial de sustancias controladas. controladas.

I


Los hechos

El foro de instancia oyó la prueba y dirimió la credibilidad. De la exposición narrativa de la prueba surge que los hechos ocurrieron de la forma que procedemos a relatar.
Para el 12 de diciembre de 1986, Damián Sánchez Her-nández trabajaba como agente encubierto de la División de Drogas de la Policía de Puerto Rico. Laboraba en conjunto con un confidente de nombre Pedro Aguayo Figueroa a quien conoció a través de su supervisor, el Sargento Er*168nesto Torres Lebrón.(2) Junto a este confidente realizó al-rededor de veintisiete (27) “transacciones”, entre las cuales estaba la realizada con el acusado apelante, a quien cono-ció por el apodo de “El Grande”.
Ese día el agente Sánchez Hernández buscó al confi-dente y fue con éste al Departamento de Justicia para fir-mar unas declaraciones juradas relacionadas con varias “transacciones” efectuadas con anterioridad a esa fecha. Como a las 5:00 p.m., luego de firmar las declaraciones ju-radas, partió junto al confidente para Guaynabo, pueblo que constituía parte de su “sector de trabajo” o “área geo-gráfica” en la cual se desempeñaba como agente encubierto. Una vez allí, visitaron el negocio conocido como “Los Amigos”, ubicado en la carretera número veinte (20) en la salida del pueblo de Guaynabo hacia el sector “La Muda” del pueblo de Caguas. Llegaron a este negocio alre-dedor de las 5:40 ó 5:45 p.m. En dicho lugar tomaron unos refrigerios e intentaron hacer “contacto” con “algún trafi-cante de drogas”, pero las gestiones fueron infructuosas. Luego de permanecer en dicho lugar alrededor de treinta (30) minutos, salieron en dirección al barrio Camarones de Guaynabo. El agente encubierto conducía el vehículo en que se transportaron y, al llegar al barrio, lo estacionó frente a la Escuela Elemental Camarones IV, como a veinte (20) pies del acusado apelante, quien se encontraba “para-do al frente de la escuela, frente donde queda el portón”.(3) Aunque el agente nunca había hecho “transacciones” con el acusado, sí las había efectuado en ese sitio en ocasiones *169anteriores estando el acusado “por el área”. El confidente, que se hallaba sentado en el asiento del pasajero, se des-montó y dirigió al acusado. En ese instante el acusado le dijo al confidente en voz alta: “Dile al que está guiando que apague el vehículo y se baje del carro.” íd. El agente obe-deció y caminó hasta donde estaban el acusado y el confidente.
Al acercarse, notó que el acusado apelante tenía un bulto en el lado derecho de la cintura, estaba vestido con pantalón crema, camiseta blanca y calzaba zapatos negros.(4) En ese momento el acusado le preguntó si había ido a “capear”.(5) Éste contestó en la afirmativa. Acto se-guido, el apelante le dijo “que por allí estaban comentando que él era un agente de la policía que se había llevado varias personas del lugar y que lo estaban viendo haciendo [sic] transacciones de drogas nuevamente”. Al escuchar esto, el declarante se quedó “tranquilo” y le dijo al acusado que él no era “agente de drogas”. Declaró que no pensó que habían descubierto su identidad como agente y no sintió miedo. Inmediatamente, el acusado les preguntó a qué se dedicaban y el confidente le contestó que se dedicaban “a la brega” y que fueron a “capear” media cuarta (1/4) de “perico”.(6) El acusado apelante dijo que él tenía (“perico”) y que les costaría doscientos cincuenta dólares ($250). En-tonces, el confidente le indicó que la consiguiera. El ape-*170lante pidió el dinero y les dijo que lo esperaran allí, lo cual hicieron. En ese momento dos (2) personas que se encon-traban cerca del apelante le preguntaron, “Grande, ¿has visto a Carlitos?”, por lo que el agente “interpretó” que al acusado le decían “El Grande”.
El acusado se retiró y regresó como a los quince (15) minutos. Le entregó al confidente una bolsa plástica grande y transparente, con cierre a presión y una línea roja en la parte superior. La bolsa contenía un polvo blanco. La transacción ocurrió alrededor de las 6:30 p.m.
Terminada la transacción, el agente y el confidente se despidieron del acusado y se marcharon del lugar. Luego, el agente llamó a su supervisor y agente de contacto, el Sargento Ernesto Torres Lebrón. Acordaron verse en el área de San Patricio Plaza alrededor de las 7:30 p.m. Allí el agente entregó a su supervisor la evidencia obtenida. El sobre plástico fue colocado en otro sobre y tanto el agente como el sargento le escribieron sus respectivas iniciales. El sargento llevó la evidencia al Instituto de Ciencias Foren-ses y la entregó al químico forense Oscar Peralta Narváez para que éste hiciera el análisis correspondiente y certifi-cara si se trataba de sustancias controladas.(7) Luego de examinarla, el químico forense determinó que la evidencia que le fue entregada era cocaína. El agente encubierto vio al acusado nuevamente el día en que éste fue arrestado.
Durante la presentación de la prueba de cargo, la de-fensa contrainterrogó a los testigos del Ministerio Público. Además, presentó como prueba de defensa varias declara-ciones juradas prestadas por el agente encubierto relacio-nadas con otras transacciones de sustancias controladas. Ninguna de ellas tenía relación con los hechos de este caso.
La defensa anunció que no sentaría como testigo al con-fidente Pedro Aguayo Figueroa quien, a petición de la pro-*171pia defensa, fue traído desde Estados Unidos por el Nego-ciado de Investigaciones Especiales para que declarara en este juicio.(8)
El tribunal encontró al acusado culpable del delito im-putado y lo sentenció a cumplir veinte (20) años de reclusión. Inconforme, éste presentó escrito de apelación en el que señaló la comisión de cuatro (4) errores de dere-cho que se pueden resumir de la manera siguiente: (1) que se le violó el derecho al debido proceso de ley; (2) que erró el tribunal al declarar culpable al acusado, aun cuando existía duda razonable sobre su participación en los hechos delictivos y la prueba de cargo no rebatió la presunción de inocencia; (3) que la prueba desfilada no fue suficiente, y (4) que el testimonio del agente encubierto fue descarnado, estereotipado e increíble.
hH l-H

La vaguedad y el debido procedimiento de ley

El apelante nos plantea que se le violó su derecho cons-titucional al debido procedimiento de ley, pues fue proce-sado bajo las disposiciones de un estatuto que, en ese mo-mento en particular, adolecía de “vaguedad e imprecisión”. Para un análisis adecuado de este error es necesario que hagamos un breve recuento de la inclusión y las enmien-das del Art. 411A de la Ley de Sustancias Controladas, supra.
La Ley de Sustancias Controladas fue aprobada el 23 de junio de 1971. Entre sus propósitos, en lo pertinente a la discusión de autos, estuvo la creación de delitos y penali-dades aplicables a los que violasen sus disposiciones. En el estatuto original no se incluyó disposición específica al-*172guna dirigida a penalizar, con especial particularidad, las transacciones de sustancias controladas realizadas dentro o en los alrededores de los planteles escolares.
Así las cosas, el 30 de octubre de 1975 se aprobó la Ley Núm. 13, que añadió el Art. 411A a la Ley de Sustancias Controladas, supra. Dicho artículo estableció, en lo perti-nente, lo siguiente:
Toda persona que, a sabiendas e intencionalmente y en vio-lación a las disposiciones de esta ley, introduzca, distribuya, dispense, administre, posea o transporte para fines de distribu-ción, venda, regale o entregue en cualquier forma, cualquier sustancia controlada de las incluidas en las Clasificaciones I a V de esta ley, en una escuela pública o privada, o en sus alre-dedores y mientras se encuentren en funciones escolares, incu-rrirá en delito grave y convicta que fuere será sentenciada con el doble de las penas provistas por el Artículo 401(b) de esta ley por un delito cometido por primera vez, que envuelva la misma sustancia y la misma clasificación.
. . . . . . . .
Por “escuela” se entenderá el edificio principal y toda edifica-ción, anexo, patio, jardín y área de estacionamiento de la es-cuela y cubrirá las elementales, secundarias (intermedias), su-periores, especializadas y a las universidades y colegios para estudios universitarios. Por escuela especializada se entende-rán cubiertas, a los fines de este artículo, a las comerciales, vocacionales o de oficios; aquellas para personas impedidas fí-sicamente, retardadas mentales, sordomudas y ciegas; para personas con limitaciones del habla y en la lectura y cuales-quiera otras de naturaleza análoga a las antes mencionadas. Por los “alrededores de una escuela” se entenderá cubierta un área hasta una distancia de veinticinco (25) metros a contarse desde los límites de la escuela, según indicados los límites por cerca o por cualquier otro signo de demarcación, en cualquier dirección.(9) (Énfasis suplido y escolio omitido.) 1975 Leyes de Puerto Rico 882-883.
*173Esta versión del artículo estuvo en vigor hasta el 5 de. junio de 1986, fecha en que fue aprobada y comenzó a regir la Ley Núm. 40 (24 L.P.R.A. sec. 2411a). De la expresión de propósitos de dicha ley surge que, entre sus objetivos, se contempló el añadir “la simple posesión como modalidad del delito en las escuelas o sus alrededores, extender el área cubierta hasta una distancia de doscientos metros radiales y eliminar la elegibilidad a sentencia suspendida y libertad a prueba”. (Enfasis suplido.) 1986 Leyes de Puerto Rico 112. Esta enmienda fue motivada por “la honda preocupa-ción del legislador por la situación del tráfico ilegal de dro-gas en las escuelas de Puerto Rico”. Exposición de Motivos de la Ley Núm. 40, supra, 1986 Leyes de Puerto Rico 112. La acción gubernamental que se ha de seguir para enfren-tar esta grave situación fue expresada de la forma si-guiente:
Es un deber ineludible del Gobierno atacar severamente el tráfico de sustancias controladas en las escuelas. Hay que pro-teger a la población escolar de los actos criminales de aquellos que con su conducta delictiva inducen a nuestros niños y a nuestra juventud a iniciarse en la actividad criminal, la adic-*174ción y la dependencia a drogas, problema que está afectando tan adversamente a la comunidad.
Dadas las circunstancias imperantes en los planteles y sus alrededores y como medida para proteger la salud y seguridad de nuestros niños, es preciso ampliar el área que cubre los alre-dedores de las escuelas y eliminar la elegibilidad de los que cometen estos delitos a los beneficios de la sentencia suspen-dida y libertad a prueba. (Énfasis suplido.) Exposición de Mo-tivos de la Ley Núm. 40, supra.
No obstante haber indicado en su expresión de propósi-tos que la enmienda tenía, entre otros, el objetivo de “extender el área cubierta hasta una distancia de doscientos metros radiales” (Expresión de Propósitos de la Ley Núm. 40, supra), al definir lo que constituye “alrededores” de las escuelas, la ley no incluyó medida específica alguna. Ade-más, se eliminó como elemento del delito el que las escue-las estuviesen en “funciones escolares” al momento de rea-lizarse cualquiera de las transacciones allí proscritas.(10) Luego de la enmienda de 1986, el Art. 411A, supra, esta-blecía en lo pertinente, lo siguiente:
Artículo 411A.— Introducción de Drogas en Escuelas o Institu-ciones
Toda persona que, a sabiendas e intencionalmente y en vio-lación a las disposiciones de esta ley, introduzca, distribuya, dispense, administre, posea o transporte para fines de distribu-ción, venda, regale, entregue en cualquier forma, o simple-mente posea cualquier sustancia controlada de las incluidas en las Clasificaciones I a V de esta ley, en una escuela pública o privada, o en sus alrededores, incurrirá en delito grave y con-victa que fuere sérá sentenciada con el doble de las penas pro-vistas por el Artículo 401(b) ó 404(a) de esta ley por un delito cometido por primera vez, que envuelva la misma sustancia y la misma clasificación.
. . . . . . . .
*175Por “escuela” se entenderá el edificio principal y toda edifica-ción, anexo, patio, jardín y área de estacionamiento de la es-cuela y cubrirá las elementales, secundarias (intermedias), su-periores, especializadas y a las universidades y colegios para estudios universitarios. Por escuela especializada se entende-rán cubiertas, a los fines de este artículo, a las comerciales, vocacionales o de oficio; aquéllas para personas impedidas físi-camente, retardadas mentales, sordomudas y ciegas; para per-sonas con limitaciones del habla y en la lectura y cualesquiera otras de naturaleza análoga a las antes mencionadas. Por “al-rededores de una escuela” se entenderá toda vía pública o área recreativa colindante con los límites por cerca o por cualquier otro signo de demarcación, en cualquier dirección.(11) (Énfasis suplido y escolio omitido.) 1986 Leyes de Puerto Rico 113.
Esta versión del Art. 411A de la Ley de Sustancias Con-troladas, supra, era la que estaba vigente al momento de ocurrir el delito imputado al acusado apelante.
Es en esta redacción que el apelante basa su plantea-miento de vaguedad e. imprecisión del estatuto. Alega que la vaguedad surge de la exclusión del requisito de distan-cia específica dentro de la cual debe ocurrir la transacción de sustancias controladas allí prohibida. Plantea, además, que tal omisión tiene el efecto de violarle su derecho fundamental al debido procedimiento de ley que le garantiza el Art. II, Sec. 7 de la Constitución del Estado Libre Aso-ciado de Puerto Rico, L.P.R.A., Tomo 1. No le asiste la razón.
*176El Art. 411A, supra, fue enmendado nuevamente por la Ley Núm. 33 de 27 de mayo de 1988. Dicha enmienda fue “a los fines de precisar la definición de ‘alrededores de una escuela’ e incorporar la definición de ‘alrededores de un centro, institución o facilidad’ que es necesaria para confi-gurar el delito allí establecido”. Expresión de Propósitos de la Ley Núm. 33 de 27 de mayo de 1988, Leyes de Puerto Rico, pág. 134.
En la Exposición de Motivos de esta ley, el legislador plasmó su interpretación en torno a la constitucionalidad del hasta entonces vigente Art. 411A, supra, así como el propósito de la nueva enmienda. En esa tónica señaló:
La presente medida propone r[e]stablecer el criterio de dis-tancia en la definición del término “alrededores de una escuela” pero se aumenta la distancia a cien (100) metros radiales. El lenguaje de la disposición vigente resulta vago e impreciso al disponer que se entenderá por alrededores de una escuela “toda vía pública o área recreativa colindante con los límites por cerca o por cualquier otro signo de demarcación, en cualquier dirección”.
Se propone, además, la derogación del último párrafo del Ar-tículo 411A que contiene otra definición de “alrededores de una escuela” muy parecida a la contenida en el párrafo tercero pues crea confusión y no cumple ningún propósito. En su lugar se incorpora la definición del “alrededor de un centro, institución o facilidad” necesaria para configurar el delito de introducción de sustancias controladas en esos lugares de prevención, diagnós-tico, tratamiento y rehabilitación de adictos o dependientes a drogas, provisto en el párrafo cuarto del Artículo 411A. (Enfasis suplido.) Expresión de Motivos de la Ley Núm. 33 de 27 de mayo de 1988, Leyes de Puerto Rico, págs. 134-135.
Nada se dispuso en torno a la eliminación del requisito de que, como elemento del delito, las escuelas tuviesen que ser utilizadas para el propósito de su creación. El legisla-dor reiteró así la eliminación de ese requisito.
En reiteradas ocasiones nos hemos expresado en torno a la naturaleza y contenido de la doctrina de vaguedad. Esta es parte integral de la cláusula del debido procedimiento *177de ley y exige que los estatutos penales sean claros y precisos. Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Pueblo v. Mantilla, 71 D.P.R. 36 (1950); R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1988, T. II. La intención es que las personas de inteligencia común no estén obligadas a adivinar el significado del estatuto. Pueblo v. Hernández Colón, 118 D.P.R. 891 (1987); L.H. Tribe, American Constitutional Law, Nueva York, The Foundation Press, 1988, Cap. 12, Sec. 12-31, pág. 1033. En otras palabras, “ ‘una ley penal viola el requisito constitucional de certidumbre {definiteness) cuando no ofrece a una persona de inteligencia ordinaria justa notificación de que su conducta está prohi-bida por el estatuto. El principio básico es que no se puede hacer responsable criminalmente a ninguna persona por una conducta que ella razonablemente no podía entender [que] estuviese proscrita’ ”. Pueblo v. Tribl. Superior, 81 D.P.R. 763, 787 (1960). Véase, además, Pueblo v. Tribunal Superior, 98 D.P.R. 750, 751-752 (1970).
Además de evitar que haya una falta de justa notifica-ción a una persona de inteligencia promedio sobre la exis-tencia de una conducta prohibida, la doctrina de vaguedad persigue salvaguardar otras normas de gran interés público. Entre éstas se encuentran: el que las personas lla-madas a poner en vigor la ley no la apliquen de forma arbitraria y discriminatoria, y que la aplicación de la ley no interfiera con el ejercicio y disfrute de algún derecho cons-titucional fundamental. Pueblo v. Hernández Colón, supra, págs. 901-903; Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229 (1988).
Es importante recalcar que el mero hecho de que una ley requiera ser interpretada no significa que adolezca de vaguedad. Vélez v. Srio. de Justicia, supra; Vives Vázquez v. Tribunal Superior, 101 D.P.R. 139 (1973); R.E. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, *178Vol. I, Cap. 72, pág. 462. A este respecto hemos indicado que:
No debe caerse en la superficialidad de creer que una ley penal es nula por defecto de vaguedad debido a que requiera interpretación. Como señala el maestro Jiménez de Asúa, todas las leyes, aun las “clarísimas”, requieren interpretación. “Toda ley, por el hecho de aplicarse es interpretada, ya que al cotejar su contenido con el hecho real se produce un proceso de subsun-ción, al que contribuyen los órganos interpretativos (a veces el legislador y el científico y siempre el juez), por procedimientos gramaticales y teleológicos, y con resultados declarativos, res-trictivos, extensivos o progresivos.” En cuanto a las leyes pena-les “hay que armonizar la estricta legalidad del Derecho puni-tivo, con la imprescindible interpretación teleológica de las normas jurídicas. Reconociendo que el Derecho penal tiene ca-racteres de mayor certidumbre y estabilidad que las otras ra-mas, es imposible creer que la ley penal, sensu strictu, se basta del todo a sí misma y que sea suficiente interpretarla a la letra. No es un sistema completo y sin lagunas, de modo que con el simple procedimiento lógico, basado en los preceptos legales es-critos, se puedan resolver todas las cuestiones”. (Escolios omitidos.) Pueblo v. Tribl. Superior, supra, pág. 788.
En su discusión sobre el planteamiento de vaguedad del estatuto, el acusado apelante alega que, debido a que éste contempla una penalidad doble y hasta triplemente mayor en comparación con la comisión de los mismos delitos en otro lugar que no sea una escuela o institución de las allí definidas, o en sus alrededores, es necesario que se esta-blezca claramente y con especificidad la acción que se penaliza. Argumenta que, en el caso de autos, la vaguedad del Art. 411 A, supra, consiste en no establecer la distancia mínima o medida específica de lo que constituye los “alre-dedores” de una escuela. Alega que tal omisión ocasiona que esta ley no provea un aviso adecuado del acto que la misma ha declarado como punible, pues la conducta allí prohibida no está claramente definida. No le asiste la razón.
El Art. 411A, supra, provee una justa notificación sobre la existencia de la conducta allí prohibida. Pueblo v. Her-*179nández Colón, supra. Una persona de inteligencia común u ordinaria puede entender que efectuar cualquier tipo de transacción de las allí proscritas constituye delito. Igual-mente, puede entender el significado del término “alrede-dores” según utilizado en el estatuto. En el sentido más común de la palabra, “alrededores” denota todo aquello que circunda a una cosa o persona y que se encuentra más o menos cerca de ella. Véase Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. I, pág. 76. El acusado apelante estaba en posición de entender el alcance del significado de la palabra “alrededores” según la misma surge del Art. 411A de la Ley de Sustancias Contro-ladas, supra.
Por otro lado, la conducta prohibida por el Art. 411A de la Ley de Sustancias Controladas, supra, no es una en la que pueda incurrirse si se efectúa en una zona alejada de la escuela. Al acusado apelante no le cobija derecho consti-tucional o estatutario alguno que le permita distribuir co-caína o cualquier otro tipo de sustancias controladas en sitio alguno, mucho menos en las escuelas o áreas adyacen-tes a éstas.
Si adoptamos la posición más favorable al acusado, es-tamos frente a un caso que, a lo sumo, involucra una ley que requiere ser interpretada. Como indicamos previa-mente, esto no significa que esta ley adolezca de vaguedad o imprecisión inconstitucional. Pueblo v. Tribl. Superior, supra; Vives Vázquez v. Tribunal Superior, supra. Es norma reiterada que “[l]os estatutos penales deben inter-pretarse a la luz de la realidad social de donde surgen y operan. Nuestro deber es interpretar las. leyes en el con-torno de una situación social y económica actual para resolver controversias humanas de profundas implicaciones personales para los afectados y para la comunidad en general”. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 410 (1988). Si bien es cierto que, conforme al principio de lega-lidad, los estatutos penales deben ser interpretados res-*180trictivamente, Art. 8 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 3031, no es menos cierto que esta norma “no exige que a las palabras de un estatuto deba dárseles su significado más limitado o que deba hacerse caso omiso de la evidente intención del legislador”. (Enfasis suplido.) Pueblo v. Mantilla, supra, pág. 44; Pacheco v. Vargas, Alcaide, supra; Pueblo v. Burgos Torres, 120 D.P.R. 709 (1988).
Si bien el texto del Art. 411A de la Ley de Sustancias Controladas, supra, luego de la enmienda de 1986, no de-finió el concepto “alrededores” con relación a las escuelas, esto se debió a la inadvertencia del legislador. De la expre-sión de propósitos de la misma ley que introdujo la en-mienda de 1986 surge claramente que la intención del le-gislador fue extender el área considerada como “alrededores” de veinticinco (25) a doscientos (200) metros radiales. Esta enmienda fue motivada por la profunda pre-ocupación de los legisladores y del pueblo en general, oca-sionada por los efectos devastadores en nuestros niños y jóvenes del tráfico ilegal de drogas en las escuelas de Puerto Rico.
De la prueba desfilada en instancia, la cual fue creída por el juzgador de los hechos, se desprende que el acusado apelante —al momento de efectuarse la transacción de sus-tancias controladas por la cual se le acusó— estaba ubi-cado frente a los terrenos de la escuela. No tenemos la menor duda de que el apelante sabía, o debió saber, que se encontraba efectuando una transacción ilegal de sustan-cias controladas en los alrededores de una escuela, activi-dad proscrita por el Art. 411A de la Ley de Sustancias Con-troladas, supra. Tampoco dudamos, y así surge claramente de la prueba vertida, que el acusado estaba ubicado, con relación a la escuela, a una distancia mucho menor que la que el legislador tuvo intención de establecer mediante la enmienda de 1986.
Para efectos de lo establecido en el Art. 411A de la Ley de Sustancias Controladas, supra, y de acuerdo con los he-*181chos particulares del caso de autos, el acusado apelante recibió justa notificación de la actividad proscrita por dicho estatuto. Pueblo v. Hernández Colón, supra.
Al concluir que el Art. 411A de la Ley de Sustancias Controladas, supra —y vigente al momento de ocurrir los hechos del caso ante nos— no adolece del defecto de vague-dad, diferimos de la interpretación del legislador con rela-ción al mismo estatuto al éste expresar en la Exposición de Motivos de la Ley Núm. 33, supra, que “[e]l lenguaje de la disposición vigente resulta vago e impreciso ...”.
Sin embargo, con todo el respeto — e independiente-mente de éste— que nos merece la interpretación del Poder Legislativo sobre su constitucionalidad o la de algún otro estatuto en particular, es a los tribunales a quienes corres-ponde la función indelegable de ser los intérpretes finales de la Constitución de Puerto Rico, y al ejercer esta función no estamos vinculados ni obligados a coincidir con las in-terpretaciones hechas por otros poderes del Gobierno. Es, enfáticamente, atributo y deber de la Rama Judicial la de-terminación de lo que significa la ley. Es a los tribunales a quienes les toca interpretar las leyes y la Constitución. Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 760 (1977). El Art. 411A, supra, no adolece de vaguedad. Al apelante no se le violó su derecho constitucional al debido procedimiento de ley.
HH hH h — I

El requisito de que la escuela se encuentre en funciones como elemento del delito y el punto a partir del cual comen-zara a medirse para establecer qué constituye los “alrede-dores” de una escuela

El apelante alega que, a pesar de que se le imputó haber vendido sustancias controladas en los alrededores de una escuela pública, la prueba desfilada no fue suficiente para *182establecer que dicha escuela se encontraba en funciones ni que la transacción ocurrió en sus alrededores. Planteó, además, que de la prueba desfilada tampoco surge que el lugar alrededor del cual ocurrió la transacción fuese efec-tivamente una escuela, pues el Fiscal no presentó funcio-nario alguno que declarase en torno a su existencia y operación. Igualmente argumentó que a la defensa no se le permitió pasar prueba sobre la distancia que había entre el lugar donde ocurrió la transacción de sustancias controla-das y la escuela.
Según previamente indicáramos, cuando se introdujo mediante enmienda el Art. 411A a la Ley de Sustancias Controladas, supra, el legislador incluyó como elemento del delito el requisito de que las escuelas a que allí se hace referencia estuviesen en funciones. Sin embargo, mediante la enmienda introducida al Art. 411A en 1986, cuyo texto así enmendado estaba vigente al momento de ocurrir la transacción de sustancias controladas que hoy nos ocupa, el requisito de que la escuela estuviese en funciones fue eliminado.(12) Este cambio en la redacción del Art. 411A, así como otros cambios hechos por virtud de la misma en-mienda, fueron producto de la reacción legislativa ante la preocupante situación del tráfico de sustancias controladas en nuestras escuelas, que destruye la vida de niños y jóvenes.
A partir de la vigencia de la enmienda de 1986 no era necesario pasar prueba referente a que las escuelas estu-viesen en funciones. Desde ese momento dejó de ser un elemento indispensable para la configuración del delito.
Así las cosas, no estaba obligado el Ministerio Público a pasar prueba tendente a demostrar que al momento de *183efectuarse la transacción por la cual se acusó al apelante, la escuela en cuyos alrededores ocurrió estaba en funciones docentes. Por lo tanto, no era necesario que presentara como testigo a funcionario escolar alguno para que decla-rara en torno a este asunto.(13)
Con relación al planteamiento de la distancia habida entre el lugar de la transacción y la escuela, el apelante nos trae dos (2) elementos que deben ser considerados: (1) el impedimento, por parte de instancia, a que el apelante pasara prueba para , demostrar que la transacción no ocu-rrió en los alrededores de la escuela y (2) la insuficiencia de la prueba de cargo para sostener el delito imputado. Lo relativo a la suficiencia de la prueba lo discutiremos en la Parte IV de esta opinión.
De la exposición narrativa de la prueba surge que, du-rante el contrainterrogatorio, la defensa intentó lograr una declaración del agente encubierto en torno a la distancia existente entre el lugar en que éste estacionó el vehículo y la estructura física de la escuela. La pregunta hecha con este propósito fue objetada por el Fiscal por entender que no era pertinente al asunto en controversia. El juez de instan-cia declaró con lugar la objeción.
Entendemos que la pregunta, tomada tal y como fue formulada, no era pertinente. Cf. Regla 18(b) de Evidencia, 32 L.P.R.A. Ap. IV. El término “alrededores de la escuela”, según surge del propio Art. 411A de la Ley de Sustancias Controladas, supra, y de acuerdo con lo establecido en la Parte II de esta opinión, se interpretará tomando en con-sideración el concepto general de “escuela” que aparece en la definición dada por el mencionado Art. 411A, supra. Allí se indicó que por “escuela” se entendería no sólo el edificio principal, o lo que el apelante llama “estructura física”, *184sino además “toda edificación, anexo, patio, jardín y área de estacionamiento de la escuela 1986 Leyes de Puerto Rico 113. El término “alrededores de una escuela” se defi-nió como “toda vía pública o área recreativa colindante con los límites por cerca o por cualquier otro signo de demarca-ción, en cualquier dirección”. (Enfasis suplido.) Id.
A los efectos de rebatir la prueba de cargo que estableció que el acusado apelante estaba en los “alrededores” de la escuela, no era pertinente pasar prueba tendente a esta-blecer la distancia habida entre el lugar donde el agente encubierto estacionó el vehículo o donde alegadamente ocurrió la transacción y la estructura física o edificio principal de la escuela. La distancia que debió calcularse era a partir del área general definida por el legislador como es-cuela, esto es, “toda edificación, anexo, patio, jardín y área de estacionamiento ...”. 1986 Leyes de Puerto Rico 113. Lo que constituye los “alrededores” de una escuela se medirá tomando como punto de partida los “límites por cerca o por cualquier otro signo de demarcación” (id.), y no únicamente con relación al edificio principal. Actuó correctamente el tribunal de instancia al no permitir que la pregunta así formulada al testigo fuese contestada. Además, de la prueba presentada surge con meridiana claridad que la transacción de sustancias controladas se efectuó en los “al-rededores” de la escuela, según este concepto es entendido por una persona de inteligencia promedio. Este error no se cometió.
IV

La suficiencia de la prueba y el testimonio estereotipado

En el segundo señalamiento de error, el apelante tam-bién atacó la suficiencia de la prueba de cargo para esta-blecer que la transacción ocurrió en los alrededores de una escuela, así como para establecer que efectivamente se tra-*185taba de una escuela y que la prueba de cargo no fue sufi-ciente para probar que el acusado era culpable más allá de duda razonable.
De la exposición narrativa de la prueba surge que en su declaración el agente encubierto describió la ubicación y el nombre de la escuela, para lo cual ofreció datos específicos. Describió el lugar frente al cual ocurrió el delito como la Escuela Elemental Camarones IV, sita en el barrio Cama-rones del pueblo de Guaynabo. Señaló, además, que la transacción se efectuó “frente a los terrenos de la escuela” e indicó que el acusado apelante “estaba parado al frente de la escuela, frente donde queda el portón”. Esta fue la prueba presentada. La misma fue aquilatada y creída por el juzgador de instancia.
Con relación al planteamiento de insuficiencia de la prueba para probar la culpabilidad del acusado más allá de duda razonable, es menester señalar que el análisis que de la exposición narrativa de la prueba hemos hecho nos con-vence de que la prueba fue suficiente en derecho para sos-tener la convicción del acusado. Pueblo v. Bigio Pastrana, 116 D.P.R. 748 (1985).
Así las cosas, el acusado apelante no nos ha convencido de que haya necesidad de intervenir con la función aquila-tadora de credibilidad del juzgador de instancia. Pueblo v. Suárez Fernández, 116 D.P.R. 842 (1986). Por lo tanto, de-bemos reiterar la norma establecida a los efectos de que “un tribunal apelativo no debe revocar una convicción a base de un planteamiento de insuficiencia de prueba, que se reduce a la credibilidad de testigos, en ausencia de indi-cios de prejuicio, parcialidad o error manifiesto. El juzga-dor de instancia está en mejor posición al respecto”. Pueblo v. Hernández Mercado, 126 D.P.R. 427 (1990); Pueblo v. Torres Ramos, 121 D.P.R. 747 (1988); Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988); Pueblo v. Morales Suárez, 117 D.P.R. 497 (1986); Pueblo v. Lebrón Gonzá*186lez, 113 D.P.R. 81 (1982); Pueblo v. Díaz Ríos, 107 D.P.R. 140 (1978); Pueblo v. Cruz Negrón, 104 D.P.R. 881 (1976).
En su alegato ante nos, el acusado apelante señaló que se le declaró culpable aun cuando existía duda razonable de su participación en los hechos delictivos pues, según alega, la prueba de cargo no rebatió la presunción de inocencia.(14) Planteó, además, que el testimonio del agente encubierto no fue suficiente para establecer su culpabili-dad más allá de duda razonable, pues se trata de un testi-monio descarnado, estereotipado, increíble y contradictorio. Ambos errores fueron discutidos conjuntamente.
Con relación a lo alegado en torno al planteamiento de duda razonable, cuya discusión se hizo extensiva por el acusado al señalamiento de testimonio estereotipado, el apelante se limitó a argumentar que el testimonio del agente encubierto Sánchez Hernández era uno “descarna-do” que “no se ajusta a la realidad, ya que físicamente es imposible salir desde el Departamento de Justicia en San Juan, a las 4:52 p.m., hacer todas las cosas que dice el agente que hizo, y hacer luego una supuesta transacción de droga a las 6:10 de la tarde con el convicto-apelante”. De entrada es preciso aclarar que, según surge de la exposi-ción narrativa de la prueba, la evidencia desfilada fue a los efectos de que la transacción se efectuó a las 6:30 de la *187tarde y no a las 6:10 p.m. como alega el apelante. No re-sulta, pues, físicamente imposible realizar los actos narra-dos por el agente encubierto.
Pasemos ahora a analizar el planteamiento de que se trataba de un testimonio estereotipado. Hemos definido testimonio estereotipado como “aquel que se reduce a esta-blecer los elementos mínimos necesarios para sostener un delito sin incluir detalles imprescindibles para reforzarlo”.(15) Pueblo v. Rivera Rodríguez, 123 D.P.R. 467, 480 (1989). Véanse: Pueblo v. Sanabria Pérez, 113 D.P.R. 694 (1983); Pueblo v. Almodóvar, 109 D.P.R. 117 (1979); Pueblo v. González del Valle, 102 D.P.R. 374 (1974); Pueblo v. Rosario Torres, 101 D.P.R. 840 (1973); Pueblo v. Soto Zaragoza, 94 D.P.R. 350 (1967); Pueblo v. Ayala Ruiz, 93 D.P.R. 704 (1966).
Examinada con detenimiento la exposición narrativa de la prueba, concluimos que no estamos ante un caso de tes-timonio estereotipado. La declaración del agente encu-bierto Sánchez Hernández no puede catalogarse como tes-*188timomo irreal o improbable. Pueblo v. González del Valle, supra. Tampoco se trata de un testimonio descarnado. La declaración de dicho agente no se limitó a los particulares mínimos necesarios para establecer la infracción, Pueblo v. Ayala Ruiz, supra, sino que suministró información adicio-nal que proveyó su confiabilidad. Pueblo v. Rivera Rodríguez, supra. En resumen, al tomar en consideración todos los pormenores del caso de autos, concluimos que el testi-monio del agente encubierto no puede ser calificado de es-tereotipado, irreal o improbable. Este error no fue cometido.
Por todo lo antes expuesto, concurrimos con la sentencia que hoy emite este Tribunal.
— O —

 El sobre de evidencia contenía a su vez una (1) bolsa plástica transparente con cierre de presión y una línea de color rojo en la parte superior. En esta bolsa había un polvo blanco, identificado por el químico forense como “cocaína”, con un peso total de 2.2715 gramos.


(2) El confidente era pagado por la División de Drogas de la Policía de Puerto Rico.


(3) Como corrección a la exposición narrativa de la prueba, tanto el Fiscal como el abogado que representa al acusado en apelación acordaron incluir, con la aproba-ción del juez de instancia, lo siguiente:
“En las páginas 9, 10 y 11 de la Exposición se utiliza la palabra ‘portón’ y que [sic] durante la vista del caso se estableció que dicha palabra dentro del contexto de la declaración del agente encubierto nó se refería a un objeto material sino al uso popular en cuanto a la entrada de una escuela en Puerto Rico.”


 Durante el contrainterrogatorio el agente encubierto declaró que, con rela-ción a los hechos del caso de autos, prestó declaración jurada el 16 de diciembre de 1986. En dicha declaración describió al acusado como John Doe c/p “El Grande”, de aproximadamente veintisiete (27) años de edad, blanco, ojos color “brown”, pelo cas-taño, del sexo masculino y de cinco pies ocho pulgadas a cinco pies once pulgadas (5'8"-5'll") de estatura.
En ese momento el abogado defensor solicitó del tribunal que permitiera al acusado ponerse de pie y le pidió al testigo que se acercara hasta dos pies (2') de distancia del acusado. El testigo declaró que su apreciación era que el acusado mide cerca de cinco pies ocho pulgadas (5'8") de estatura.


 De acuerdo con lo declarado por el agente encubierto, el término “capear” se utiliza para referirse al hecho de comprar drogas.


 Surge del testimonio del declarante que “perico” es uno de los términos uti-lizados para referirse a la sustancia controlada conocida por cocaína.


(7) La defensa estipuló que se cumplió con los requisitos de la cadena de custo-dia de la evidencia.


(8) La razón aducida para no sentar a este testigo fue que él se negó a declarar a menos que le entregaran la declaración jurada que prestó con relación a los hechos de este caso.


(9) El Art. 411A de la Ley de Sustancias Controladas, 24 L.P.R.A. sec. 2411a, también dispuso que:
*173“Igualmente incurrirá en delito grave toda persona que, a sabiendas e intencio-nalmente y en violación a las disposiciones de esta ley, distribuya, dispense, admi-nistre, posea o transporte para fines de distribución, venda, regale o entregue en cualquier forma cualquier sustancia controlada de las incluidas en las Clasificacio-nes I a V de esta ley, en un centro, institución o facilidad pública o privada dedicado a la prevención, diagnóstico, tratamiento y rehabilitación de los adictos a drogas narcóticas o de los dependientes a drogas deprimentes o estimulantes, o en sus alrededores. En caso de convicción el infractor será castigado con la penalidad dis-puesta en los párrafos primero y segundo de este artículo, para la primera convicción y para casos de reincidencia, respectivamente.
“Por los ‘alrededores de un centro, institución, o facilidad’ se entenderá cubierta un área hasta una distancia de veinticinco (25) metros a contarse desde los límites de éstos, según indicados por cerca o por cualquier otro signo de demarcación, en cual-quier dirección.” 1975 Leyes de Puerto Rico 883-884.


(10) Es interesante notar que en dicha enmienda, en el párrafo que debió corres-ponder a la definición de los alrededores de un centro, institución o facilidad dedi-cada a la prevención, diagnóstico, tratamiento y rehabilitación de adictos a drogas narcóticas, el legislador, sorprendentemente, repitió la definición que antes había dado para los alrededores de una escuela.


 Esta versión del Art. 411A de la Ley de Sustancias Controladas, supra, también disponía lo siguiente:
“Igualmente incurrirá en delito grave toda persona que, a sabiendas e intencio-nalmente y en violación a las disposiciones de esta ley, distribuya, dispense, admi-nistre, posea o transporte para fines de distribución, venda, regale o entregue en cualquier forma cualquier sustancia controlada de las incluidas en las Clasificacio-nes I a V de esta ley, en un centro, institución o facilidad pública o privada dedicada a la prevención, diagnóstico, tratamiento y rehabilitación de los adictos a drogas narcóticas o de los dependientes a drogas deprimentes o estimulantes, o en sus alrededores. En caso de convicción el infractor será castigado con la penalidad dis-puesta en los párrafos primero y segundo de este artículo, para la primera convicción y para casos de reincidencia, respectivamente.
“Por ‘alrededores de una escuela’ se entenderá toda vía pública o área recreativa colindante con los límites por cerca o por cualquier otro signo de demarcación, en cualquier dirección.” 1986 Leyes de Puerto Rico 113-114.


 Esta acción fue reiterada en la enmienda de 1988. Allí, al justificar la eli-minación del requisito de que las escuelas se utilizasen para propósitos docentes, se señaló que se hizo con el fin de “facilitar la consecución de [los] objetivos” de la ley. Exposición de Motivos de la Ley Núm. 33 de 27 de mayo de 1988, Leyes de Puerto Rico, pág. 134.


 En cuanto a la alegación sobre si existía o no una escuela, además de la credibilidad que le mereció al juez de instancia la declaración del agente respecto a este particular, el tribunal muy bien pudo tomar conocimiento judicial de su existencia. Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991).


 Al comenzar la discusión del señalamiento de error, referente a la existencia de duda razonable sobre su participación en los hechos imputados, el apelante nos indica que en el cuerpo de la denuncia presentada en su contra, el Ministerio Fiscal hizo referencia a que en una acusación previa el apelante se había acogido a los beneficios de TASO. Plantea que dicha anotación fue una acción indebida del Fiscal, con el único propósito de alertar y prejuiciar al tribunal en contra del acusado.
Coincidimos con el acusado apelante en cuanto a que esta acción del Fiscal es indebida. Sin embargo, además de que el apelante trae este planteamiento ahora por primera vez, no debemos olvidar que este caso fue ventilado por tribunal de derecho y no ante un Jurado. El apelante no nos ha convencido de que la decisión de instan-cia estuviese motivada por prejuicio alguno causado por la anotación indebida del Fiscal. Así las cosas, partimos de la presunción de que el juez es un técnico conocedor del Derecho capaz de excluir en su proceso decisorio toda materia ajena e imperti-nente al asunto que ante él se ventila.


 Debido a los peligros que entraña el testimonio estereotipado, hemos esta-blecido unas pautas o criterios que han de ser considerados para evaluar su credibi-lidad:
“ ‘En primer término, reiteramos que todo testimonio estereotipado debe escu-driñarse con especial rigor.
“ ‘Segundo, tanto los casos de la evideneia-abandonada-o-lanzada-al-suelo como los casos del acto-ilegal-a-plena-vista deben, en ausencia de otras consideraciones, inducir sospecha de la posible existencia de testimonio estereotipado.
. . . . . . . .
“ ‘Cuarto, el testimonio estereotipado puede perder su condición de tal si, yendo más allá de los datos indispensables para probar los requisitos mínimos de un delito, se le rodea de las circunstancias en que funciona el agente, el término de su inves-tigación, los resultados obtenidos fuera del caso en trámites y otros detalles. Se exhorta en este sentido a recordar los factores mencionados sobre este particular en Pueblo v. Ayala Ruiz, supra y casos subsiguientes.
“ ‘Quinto, por el contrario, la presencia de contradicciones, lagunas o vagueda-des en el testimonio debe tender a reforzar el recelo con que hay que escuchar esta clase de declaraciones.
“ ‘Sexto, no debe olvidarse que el peso de la prueba de librar el testimonio estereotipado de sospecha recae en el fiscal. Tal peso no se descarga con la extracción del testimonio flaco y descamado a que se refirió Ayala Ruiz. Pueblo v. González del Valle, [102 D.P.R. 374, 378 (1974)].’ ” Pueblo v. Rivera Rodríguez, 123 D.P.R. 467, 480-481 (1989).